DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-32 are allowed.
            The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11 and 22 identify the uniquely distinct features of a single piezoelectric film layer disposed over the top end of the substrate and defining a diaphragm structure, the single piezoelectric film layer being substantially flat with substantially zero residual stress, and an electrode disposed over the diaphragm structure, the diaphragm structure configured to deflect when subjected to sound pressure via the opening in the substrate.  
             The closest prior art, Grosh et al. (US 20180138391) discloses a piezoelectric mems microphone mounted on a circuit board including a substrate defining an opening between a bottom end of the substrate and a top end of the substrate, a piezoelectric film layer disposed single piezoelectric film layer disposed over the top end of the substrate and defining a diaphragm structure and an electrode disposed over the diaphragm structure, the diaphragm structure configured to deflect when subjected to sound pressure via the opening in the substrate; Littrell et al. (US 11099078B1) discloses a piezoelectric mems microphone including a substrate defining an opening between a bottom end of the substrate and a top end of the substrate, a piezoelectric film layer disposed over the top end of the substrate and defining a diaphragm structure and an electrode disposed over the diaphragm structure, the diaphragm structure configured to deflect when subjected to sound pressure via the opening in the substrate but fails to teach the film layer is a single film layer being substantially flat with substantially zero residual stress; and Barber et al. (US 6657517B2) discloses a multi-frequency thin film resonator including a single piezoelectric film layer and differing metallic electrodes having the same or differing thickness formed at different locations on a support structure and/or on a single thickness film of piezoelectric material in order to form a multiple frequency resonator but fails to teach the single piezoelectric film layer disposed over the top end of the substrate and defining a diaphragm structure and the single piezoelectric film layer being substantially flat with substantially zero residual stress. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        30 December 2021